Citation Nr: 0413454	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-05 043	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1962 to November 1966.  This matter comes to the Board 
of Veteran's Appeals (Board) on appeal from a September 2002 
rating decision by the Albuquerque Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran's occupational specialty in service was heavy 
truck driver, an occupation that presumably involved 
significant noise exposure.  The veteran's service medical 
records (SMRs), including reports of pre-enlistment and 
separation examinations, contain no mention of complaints, 
findings, treatment, or diagnosis pertaining to hearing loss.  
However, in his November 2002 Notice of Disagreement and his 
March 2003 Form 9, he claimed that the SMRs were "missing a 
lot of reports", and appeared to suggest that "missing 
reports" included some pertaining to hearing loss.  To 
demonstrate that the SMRs were incomplete, he submitted 
copies of SMRs in his possession that were not in the claims 
file.  Although the SMRs he submitted do not mention hearing 
loss, they support his contention that the SMRs on file are 
incomplete.  The veteran specifically alleges that while 
serving in California, he was seen in sick bay for problems 
hearing after exposure to acoustic trauma.  

On VA audiological evaluation in May 2002, a bilateral 
hearing loss was diagnosed.  However, neither a chart of the 
audiometry then conducted nor values reflecting 
interpretation of the audiometry are of record.  Thus, it is 
not shown in the record whether or not the veteran has 
bilateral hearing loss by VA standards (under 38 C.F.R. 
§ 3.385).  Furthermore, while the examiner indicated findings 
revealed cochlear hearing loss consistent with the veteran's 
reports of acoustic trauma, the examiner did not opine 
whether the current hearing loss was, as likely as not, 
related to noise trauma in service.  Accordingly, further 
development is indicated.  And, while the veteran failed to 
report for an audiological evaluation in December 2003, he 
had not been advised of the consequences of a failure to 
report.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for further service 
medical records pertaining to the 
veteran.  In that regard, he should be 
asked to specify the location where 
(and when) he was seen in sick bay for 
hearing problems, and that location 
(as well as any storage facility where 
records from that location may have 
been transferred) should be 
specifically included in the search.  
The veteran should be asked to submit 
any service medical records in his 
possession.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
hearing loss since 1965.  The RO 
should obtain complete copies of 
treatment records (those not already 
in the claims folder) from all 
identified sources.

3.  Then, the RO should arrange for a 
VA audiological evaluation (with 
audiometric studies) to ascertain 
whether he currently has a hearing 
loss disability by VA standards and, 
if so, whether such disability, as 
likely as not, resulted from acoustic 
trauma in service.  The veteran's 
claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should explain the rationale 
for the opinion given.  The veteran 
should be advised of the consequences 
of failing to report for the 
examination.

5.  The RO should then readjudicate 
the claim.  If it remains denied, the 
veteran should be issued an 
appropriate supplemental SOC and 
afforded the opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
review, if otherwise in order.  No 
action is required of the appellant 
until he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

